DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1, 3-23, 29, 31, and 36 have been cancelled; therefore, Claims 2, 24-28, 30, 32-35, and 37-40 are currently pending in application 15/870,508.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2, 24-28, 30, 32-35, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,015,119 B2, over claims 1-33 of U.S. Patent No. 8,429,091 B2, and over claims 1-20 of U.S. Patent No. 9,906,625 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all inventions disclose equivalent elements for displaying and navigating a social network.

Claim Rejections - 35 USC § 112






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Applicant has amended the independent claims to include the following limitation:
“based at least on determining that the particular association path has a fewest number of associations of one particular type of association among all of the multiple candidate association paths”
However, it is unclear to the Examiner how the system would identify the one particular type of association to process and display the association path.
As explained in the Applicant’s Specification and Figures, the system can generate an association path based on a particular type of association of a variety of associations (Para 0019). The specification describes the determination of a type-specific association path (Fig.2, Para 0023 and 0040, Business, Activity Partner, Friendship, or Common Characteristic); however, that would require a “type” be specified by the user (Para 0041 – “Common Characteristic” is the association type specified).  The specification does not describe the determination of all type-specific associations and displaying the one type-specific association path with the fewest number of associations (edges) to the user. The system only provides the shortest association path or a type-specific association path (Para 0064).

Claim Rejections - 35 USC § 102





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 24-28, 30, 32-35, and 37-40 are rejected under 35 U.S.C. 102(b) as being anticipated by de l’Etraz et al. (US 6,073,138).
As per independent Claims 2, 28, and 35, de l’Etraz discloses a system (method, programmed apparatus), comprising: a server device; and a computer-readable storage device coupled to the server device and having instructions stored thereon which, when executed by the server device (See at least 
selecting, by the server device, a particular association path from among the multiple candidate association paths based at least on determining that the particular association path has a shortest length among all of the multiple candidate association paths (See at least Figs.25A-28, C3-C4, and C20-C23, Contact pathways provided by both browsing and searching modes always the shortest path – longer pathways are not displayed) or based at least on determining that the particular association path has a fewest number of associations of one particular type of association (de l’Etraz teaches contact pathways at C21L43-C22L10:
“3. Contact Pathway 
The "Contact Pathway" mode allows a user or employee to generate an electronic Contact Pathway both in terms of people they have indirect access to, as well as organizations. This mode also allows a user, who is a company manager, to generate a Contact Pathway for the company as a whole. The "Contact Pathway" browsing mode is divided into two information viewing folders User's Contact Pathway and the Organization's Contact Pathway. That is, under the folder "Contact Pathway" are the folders "My Contact Pathway" and the "Company Contact Pathway" as shown in FIG. 12. 
When the user opens the "My Contact Pathway" folder, two subfolders are revealed a "People" folder and an "Organization" folder. Opening the "People" subfolder reveals a list of all the individuals which the user has indirect access to as shown in FIG. 13.”
Therefore, using the example of de’lEtraz’s system above, the subfolders contain the “type of association”, and as the user selects the “People” Subfolder and then the specific individual, the fastest route/contact pathway will be displayed to the user (by list or node diagram)); 
generating, by the server device, three or more hyperlinks that represent the selected, particular association path, each hyperlink linking to a different user in the particular association path (See at least Figs.25A-28, C20-C22); and providing, for output, a second social network user interface that includes the three or more hyperlinks that represent the selected, particular association path (See at least Figs.25A-28, C3-C4; C18L3-L13, node diagram; and C20-C22). 
As per Claims 30 and 37, de l’Etraz discloses wherein the particular association path is selected based at least on determining that the particular association path has a shortest length among all of the multiple candidate association paths (See at least Figs.25A-28, C3-C4, and C20-C22, Contact Pathways, The system only provides the shortest or most optimal pathway). 
As per Claims 24 and 38, de l’Etraz discloses wherein the particular association path is selected based at least on determining that the particular association path has a fewest number of common characteristics among all of the multiple candidate association paths (See at least C21L43-C22L10). 
As per Claims 25, 32, and 39, de l’Etraz discloses wherein the representation of the selected, particular association path comprises edges that each include a different type of association (See at least Figs.25A-28, C3-C4, and C20-C22). 
As per Claims 26, 33, and 40, de l’Etraz discloses wherein each user in the particular association path is indicated as having a friend relationship with each adjacent user in the particular association path (See at least Figs.25A-28, C16, and C20-C22). 
As per Claims 27 and 34, de l’Etraz discloses wherein the particular association path is selected based at least on determining that the particular association path is highest ranked among all of the multiple candidate association paths (See at least Figs.25A-28, C3-C4, and C20-C22). 

Response to Arguments

















Applicant's arguments filed on 12/9/2020, with respect to Claims 2, 24-28, 30, 32-35, and 37-40, have been considered but are moot, based on the new grounds of rejection.  The rejection is FINAL, based on the rejections above.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Applicant’s arguments are addressed in the rejection above.

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 13, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629